DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 8 July 2022, in response to the Office Action mailed 13 April 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (US 2010/0217678 – cited in an IDS), in view of Chukka (US 2017/0243051), and further in view of Velic (US 2017/0304732)..

As per claim 1, Goncalves teaches a computer-implemented method for training a neural network, the method comprising: receiving, at one or more processors, image scan data [visual sensors (or cameras) acquire images of an object and provide them to a processor configured to maintain and update a database of models (abstract, para. 0004, etc.)], wherein the image scan data is of an object and includes physical features of the object and wherein the image scan data includes at least one indicia corresponding to the object and decoded indicia data for determining identification data for the object [the visual sensors or cameras may also include a UPC scanner so that the image data includes scanning the UPC of the object (see paras. 0026, 0031 for imaging including the UPC scanner; paras. 0049-53, 0059-61 for decoding, etc.)]; obtaining, at the one or more processors, the identification data for the object [the system may determine if the UPC was successfully read and compare it to UPC codes in a database (paras. 0049-53, 0059-61, etc.)]; correlating, at the one or more processors, at least a portion of the image scan data with the identification data for the object resulting in a correlated dataset [the system may store an association (correlation) between the image data and UPC code, including creating a new model for a new item or updating an existing model (paras. 0035, 0049-53, 0059-61, etc.)]; transmitting, at the one or more processors, the correlated dataset to a learning framework [a nearest neighbor model may be used, based upon extracted features to produce a correlation and confidence score for object recognition based upon the stored visual models (para. 0040, etc.)]; and receiving subsequent image scan data comprising an image dataset having a plurality of image frames each containing image data and background image data [the object recognition model may be applied to future images, including variations in images captured (paras. 0038-39; etc.)], comparing the subsequent image scan data to trained image scan data to identify the object image data and the background image data, and removing the background image data, and generating a background-removed object image data set [the object recognition model may be applied to future images, including variations in images captured (paras. 0038-39; etc.) and including identifying and removing the background from the image(s) (paras. 0036-38, etc.)].
While Goncalves teaches using a learning model to perform object recognition (see above) it does not explicitly teach using a neural network framework, and thus transmitting, at the one or more processors, the correlated dataset to a neural network framework; and at the neural network framework, examining at least some of the physical features of the object in the correlated dataset, determining a weight for each of the at least some of the physical features of the object, where each weight is a relative indication of a correlation strength between the physical feature and the identification data of the object, and generating or updating the neural network with the determined weights.  Further, while Goncalves teaches identifying and removing background data for object recognition (see above), it does not explicitly teach training the neural network framework to recognize background image data within image scan data, removing the background image data, and generating a background-removed object image data set, and training the neural network with the background-removed object image data set.
Chukka teaches transmitting, at the one or more processors, the correlated dataset to a neural network framework [a dataset including object (physical) features and context features may be provided for object identification (abstract; paras. 0008-11, etc.) by a classifier (or classifiers) utilizing a neural network or support vector machine, etc. (para. 0068, etc.)]; and at the neural network framework, examining at least some of the physical features of the object in the correlated dataset [the classifier(s) analyze the object features (paras. 0029, 0067, 0074, etc.)], determining a weight for each of the at least some of the physical features of the object, where each weight is a relative indication of a correlation strength between the physical feature and the identification data of the object [the classifier(s) is/are trained to assign weights to the object features in accordance with their predictive power (correlation strength) for the object identification (paras. 0031, 0173, etc.)], and generating or updating the neural network with the determined weights [the NN or SVM may be updated during training (para. 0068, etc.)].
Goncalves and Chukka are analogous art, as they are within the same field of endeavor namely image processing/object recognition.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a neural network as a classifier for the object(s) recognition, including determining feature weights, as taught by Chukka, for the object recognition algorithm in the system taught by Goncalves.
Chukka provides motivation as [using classifiers with specific object feature and context feature weighting allows the classifier to take into account global/context information to provide better classification, especially in the presence of variations in the image(s) (paras. 0014-15, 0030, see also paras. 0039, 0143, etc.) and by decoupling feature selection and variation handling, the descriptive power of the selected object feature set is maximized (para. 0127, etc.)].
Velic teaches training the neural network framework to recognize background image data within image scan data [the neural network may be trained to recognize background image data (paras. 0019-20 for the training, para. 0052 for specific objects in the background, etc.)], removing the background image data, and generating a background-removed object image data set, and training the neural network with the background-removed object image data set [the system may process the image data to remove background data from the images used to train the neural network, and the classifier may be trained to recognize and ignore background data (paras. 0015-19 for removing the background data for training; paras. 0019-20 for the training the network to recognize backgrounds, para. 0052 for specific objects in the background, etc.)].
Goncalves/Chukka and Velic are analogous art, as they are within the same field of endeavor, namely object recognition within images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the training image data processing including background editing, as well as training the classifier to recognize backgrounds, taught by Velic, in the training of the classifier in the system taught by Goncalves/Chukka.
Velic provides motivation as [the training images may be modified in order to provide more variance for training the neural network so that the model does not see the same images many times, providing a more robust model invariant of distance, rotation, etc. (abstract; paras. 0018-19; etc.) while training the classifier to recognize background in an image may help with imprecise hardware, noise, or cropping in real world images that may be sent to the classifier without introducing false recognitions (para. 0020, etc.)].

As per claim 2, Goncalves/Chukka/Velic teaches deriving, at the neural network, a characteristics set of physical features for the object based on the determined weights [the classifier(s) is/are trained to assign weights to the object features in accordance with their predictive power (correlation strength) for the object identification (Chukka: paras. 0031, 0173, etc.) including selecting sets of object and context features (Chukka: paras. 0088, 0127-132, etc.)].

As per claim 3, Goncalves/Chukka/Velic teaches wherein the at least one indicia is a barcode, a universal product code, a quick read code, radio frequency identification code, or combinations thereof [the codes may be UPC and/or barcodes (Goncalves: abstract; para. 0030; etc.)].

As per claim 4, Goncalves/Chukka/Velic teaches wherein the image scan data comprises a set of image frames captured of the object and of at the at least on indicia [visual sensors (or cameras) acquire images of an object and provide them to a processor configured to maintain and update a database of models (Goncalves: abstract, para. 0004, etc.) and may also include a UPC scanner so that the image data includes scanning the UPC of the object (Goncalves: see paras. 0026, 0031 for imaging including the UPC scanner; paras. 0049-53, 0059-61 for decoding, etc.)].

As per claim 5, Goncalves/Chukka/Velic teaches wherein the set of image frames captured of the object and of at least one indicia are received from at least two or more images and captured at different angles [the images may be captured by one or more cameras in different locations capturing different sides or views (Goncalves: paras. 0026, 0032; fig. 1; etc.)].

As per claim 6, Goncalves/Chukka/Velic teaches determining, at the one or more processors, a product code associated with a product as the identification data for the object [an item of merchandise is identified based upon its universal product code (Goncalves: para. 0030, etc.)].

As per claim 7, Goncalves/Chukka/Velic teaches at the neural network framework, determining if the object recognized by the physical features of the correlated dataset does not match the identification data determined from the at least one indicia [the predictive model is used to identify an object from images (Goncalves: paras. 0030, 0040, etc.)) and determine if the object is different from the identified UPC on the object (Goncalves: para. 0045)].

As per claim 8, Goncalves/Chukka/Velic wherein the neural network is a convolutional neural network [object recognition is performed by a convolutional neural network (Velic: abstract; paras. 0006-8; etc.)].
Velic provides motivation as [convolutional neural networks demonstrate good performance on object recognition (paras. 0008 and 0011, etc.)].

As per claim 9, Goncalves/Chukka/Velic teaches at the neural network framework, comparing the subsequent image scan data to trained image scan data and identifying object image data variations in the subsequent image scan [the object recognition model may be trained and applied to future images, including variations in images captured (Goncalves: paras. 0038-39; Chukka: paras. 0059, 0064 which include leveling out variations in object features; etc.)]; and updating the neural network with the object image data variations [the model database may be updated with the new information from new images (Goncalves: paras. 0030, 0031, 0035, etc.)].

As per claim 12, Goncalves/Chukka/Velic teaches wherein the background image data comprises hand image data [the neural network may be trained to recognize background image data including interfering objects which may include a hand or other body part (Velic: paras. 0019-20 for the training, para. 0052 for specific objects in the background, etc.)].

As per claim 13, see the rejection of claim 1, above, wherein Goncalves/Chukka/Velic also teaches a system for training a neural network, the system comprising: a server communicatively coupled, via a communication network, to one or more object scanners, the server comprising one or more processors and one or more memories [the neural network classifier may be trained (Chukka: paras. 0020, 0068, etc.) implemented in a computer system including a server coupled to one or more computing devices including memory (Chukka: paras. 0118, 0122-123) for a remote system (Goncalves: para. 0061, etc.) attached to one or more scanners to provide the image data (Goncalves: paras. 0026-27 and 0030-31; Chukka: paras. 0102, 0115, etc.)].

As per claim 14, see the rejection of claim 2, above.

As per claim 15, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 4, above.

As per claim 17, see the rejection of claim 5, above.

As per claim 18, see the rejection of claim 6, above.

As per claim 19, see the rejection of claim 7, above.

As per claim 20, Goncalves/Chukka/Velic teaches wherein the server is configured to: identify the at least one indicia data in the image scan data and identify the location of the at least one indicia data in the image scan data [the image scanners may include range and depth to determine locations of regions in the image (Goncalves: paras. 0036-38; see also Chukka: paras. 0022-25 for identifying pertinent regions of an image; etc.)].


Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach receiving subsequent image scan data comprising an image dataset having a plurality of image frames each containing image data and background image data, comparing the subsequent image scan data to trained image scan data to identify the object image data and the background image data, and removing the background image data, and generating a background-removed object image data set, and training the neural network framework to recognize background image data within image scan data.
However, Goncalves teaches that the object recognition model may be applied to future images, including variations in images captured (Goncalves: paras. 0038-39; etc.) and the object recognition model may be applied to future images, including variations in images captured (Goncalves: paras. 0038-39; etc.) and including identifying and removing the background from the image(s) (Goncalves: paras. 0036-38, etc.); while Velic teaches that the neural network classifier may be trained to recognize background image data (Velic: paras. 0019-20 for the training, para. 0052 for specific objects in the background, etc.), the system may process the image data to remove background data from the images used to train the neural network, and the classifier may be trained to recognize and ignore background data (Velic: paras. 0015-19 for removing the background data for training; paras. 0019-20 for the training the network to recognize backgrounds, para. 0052 for specific objects in the background, etc.).
Applicant further argues that the cited art cannot both teach removing the background from the training image data and use it to train a neural network while also training a neural network to recognize background image data, as that would be at odds with itself.
However, if this were the case the claimed invention would also be at odds with itself, as the claimed invention requires both of these things.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 10 and 11 are cancelled; claims 1-9 and 12-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kong (US 2006/0282201) – discloses a system utilizing a neural network with weighted image features for occupant classification via imaging.
Georgescu (US 2015/0238148) – discloses a system for anatomical object detection via neural network, including image feature weighting.
Huber (US 2018/0107887) – discloses a system for detecting tampering in identification documents, without necessarily reading specific identification data.
Estrada (US 2017/0061625) – discloses a convolutional neural network separating objects and backgrounds in image data for object recognition.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128